     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 1 of 18



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   NICHOLAS L. MCQUAID
     Acting Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                                No. CR-18-422-PHX-SMB
20                            Plaintiff,
                                                          UNITED STATES’ RESPONSE IN
21             v.                                         OPPOSITION TO DEFENDANTS’
                                                          MOTION TO DISCLOSE GRAND
22                                                          JURY INSTRUCTIONS ON
     Michael Lacey, et al.,                                 PROSTITUTION (Doc. 1171)
23
                              Defendants.
24
25                                         Preliminary Statement
26          In June 2020, the United States sent proposed jury instructions to Defendants so the
27   parties could confer before presenting them to the Court. After sitting on the instructions
28   for 12 months, and without first providing comments to the government, Defendants filed


                                                   -1-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 2 of 18




 1   the instant “Motion to Disclose Grand Jury Instructions on Prostitution” in which they
 2   assert the United States’ draft instructions “do not include the elements of a prostitution
 3   offense or offenses under state law,” speculate “the government did not properly advise the
 4   grand jury on the law,” and seek disclosure of grand jury’s legal instructions regarding the
 5   Travel Act, 18 U.S.C. § 1952. (Doc. 1171, Mot. at 1.) 1
 6          This is déjà vu all over again. In their Motion, Defendants seek to relitigate their
 7   repeated and unsuccessful efforts to obtain the grand jury’s legal instructions. In October
 8   2019, Defendants sought disclosure of the grand jury transcripts, including legal
 9   instructions, in their “Joint Motion to Dismiss Indictment for Grand Jury Abuse or, in the
10   Alternative, for Disclosure of Grand Jury Transcripts” (Doc. 782). After detailed briefing,
11   the Court denied the motion in an 11-page Order. (Doc. 844; see also Docs. 812, 826.)
12   Later, in connection with Defendants’ “Motion to Dismiss Indictment Based on Failure to
13   Allege Necessary Elements of the Travel Act” (Doc. 746), the Court ordered the United
14   States to disclose the Travel Act grand jury legal instructions in camera in February 2020,
15   and the United States complied. (Docs. 879, 892.) For a second time, Defendants
16   unsuccessfully sought the same instructions (see Docs. 881, 887), and the Court denied the
17   Travel Act motion to dismiss (Doc. 946).
18          Defendants now look to litigate this issue for a third time. To the extent the instant
19   Motion seeks to relitigate issues previously decided by this Court in this case, including
20   the sufficiency of the Travel Act-related counts in the Superseding Indictment (Doc. 230,
21   SI), the Motion is barred by the law of the case doctrine. See Cross v. Commr. of Soc. Sec.
22   Administration, CV-19-01801-PHX-SMB, 2021 WL 1711832, at *4 (D. Ariz. Apr. 30,
23   2021) (“The law of the case doctrine precludes courts from reexamining issues previously
24   decided by the same court in the same litigation.”). Defendants’ Motion fails to offer any
25   genuinely new or meritorious grounds for relief, and it should be denied.
26
27   1
       The proposed jury instructions have not been finalized; Defendants sought multiple
28   extensions from the government to provide comments to the United States’ draft, and the
     parties anticipate submitting a joint set of proposed instructions before trial.

                                                 -2-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 3 of 18




 1          First, grand jury proceedings are secret, and Fed. R. Crim. P. 6(e)(3)(E) permits in
 2   camera review in certain limited circumstances “at a time, in a manner, and subject to any
 3   other conditions that [the Court] directs.” Here, the Court previously ordered a discrete,
 4   limited, and narrow in camera production of the grand jury Travel Act instructions. (Doc.
 5   879 at 2.) The limited nature of that review was appropriate because—especially in the
 6   context of a defense demand to review legal instructions to the grand jury—there is no
 7   requirement to even instruct the grand jury on the law. Moreover, that limited review was
 8   appropriate because Defendants failed to meet their heavy burden of demonstrating the
 9   particularized, specific need for grand jury materials that the law requires. Douglas Oil
10   Co. of Cal. v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979); (Doc. 844, Order at 10).
11          Second, in their instant Motion, Defendants once again fail to clear this high hurdle.
12   “Mere ‘unsubstantiated, speculative assertions of improprieties in the proceedings’ do not
13   supply the ‘particular need’ required to outweigh the policy of grand jury secrecy.” United
14   States v. Ferrebouef, 632 F.2d 832, 835 (9th Cir. 1980) (quoted in Doc. 844, Order at 5).
15   Defendants’ assertion that the grand jury instructions were required to include “the
16   elements of the State statutes alleged to have been violated by the purported business
17   enterprise(s) facilitated by Defendants” (Mot. at 4) is incorrect and contrary to this Court’s
18   Orders regarding the sufficiency of the SI. Moreover, as before, Defendants suggest that
19   if the grand jury instructions were inadequate then any affected counts and/or the entire
20   indictment should be dismissed. (Mot. at 6; see also Doc. 798 at 4, 7 and Doc. 780 at 14-
21   15.) Established law does not support that claim, and any mistakes in the instructions (or
22   failure to instruct for that matter) can be readily cured by the petit jury at trial. To that end,
23   Defendants have only now begun to comment on the proposed jury instructions that the
24   United States sent them a year ago. Defendants’ Motion should be denied.
25                                              Argument
26   I.     The Grand Jury Operates with a Presumption of Regularity, and Defendants
27          Bear a Heavy Burden in Overcoming the Presumption.
28          The scope of judicial review of grand jury matters has been narrowly circumscribed


                                                   -3-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 4 of 18




 1   by the Supreme Court. Grand jury proceedings are invested with a presumption of
 2   regularity. United States v. R. Enters., Inc., 498 U.S. 292, 301 (1991). (See also Doc. 844
 3   at 2-3.) Applying this deferential standard to grand jury matters, the Supreme Court has
 4   long been reluctant to permit challenges to indictments based on alleged errors in grand
 5   jury proceedings. Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988); Costello
 6   v. United States, 350 U.S. 359, 363 (1956) (“[a]n indictment returned by a legally
 7   constituted and unbiased grand jury . . . if valid on its face is enough to call for trial of the
 8   charge on the merits”).
 9          In United States v. Williams, 504 U.S. 36 (1992), the Supreme Court further
10   restricted the ability of federal courts to invoke the supervisory power for creating
11   prosecutorial standards before the grand jury. The Court stated that precedent regarding
12   the supervisory authority of the judiciary applied “strictly with the court’s power to control
13   their own procedures.” 504 U.S. at 45. The Court then stated:
14          We did not hold in Bank of Nova Scotia, however, that the courts’
            supervisory power could be used, not merely as a means of enforcing or
15          vindicating legally compelled standards of prosecutorial conduct before the
            grand jury, but as a means of prescribing those standards of prosecutorial
16          conduct in the first instance just as it may be used as a means of establishing
            standards of prosecutorial conduct before the courts themselves…. Because
17          the grand jury is an institution separate from the courts, over whose
            functioning the courts do not preside, we think it clear that, as a general
18          matter at least, no such “supervisory” judicial authority exists.
19   Id. at 46-47.
20          The combined effect of these Supreme Court cases is to limit a defendant’s ability
21   to attack the validity of an indictment to those instances where the alleged misconduct
22   seriously undermined the grand jury’s independence and unfairly prejudiced the defendant.
23   In exercising these supervisory powers, however, cases caution that the courts must not
24   encroach on the legitimate prerogatives and independence of the grand jury and the
25   prosecutor. United States v. Chanen, 549 F.2d 1306, 1313 (9th Cir. 1977).
26          To that end, transcripts of witness testimony, statements made by government
27   attorneys, and any other statements made by or before the grand jury, while in session,
28   clearly constitute “matters occurring before the grand jury” or “grand-jury matters” and


                                                   -4-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 5 of 18




 1   may not be disclosed, except in conformity with one of the exceptions to Rule 6(e). See
 2   Douglas Oil, 441 U.S. at 218 (proper functioning of grand jury system depends upon
 3   secrecy of grand jury proceedings); United States v. Proctor & Gamble, 356 U.S. 677, 682
 4   (1958); United States v. Diaz, 236 F.R.D. 470 (N.D. Ca. 2006) (exchanges between grand
 5   jurors and prosecutors are “matters occurring before the grand jury”). As this Court has
 6   recognized, Rule 6(e)’s considerations and the reasoning of Douglas Oil remain
 7   informative and relevant here. (Doc. 844 at 9.) In camera review is an appropriate means
 8   of implementing Rule 6(e)’s provision for discrete and limited review.
 9   II.    An Even Higher Standard Applies to Motions to Dismiss Based on Alleged
10          Failure to Properly Instruct the Grand Jury.
11          Defendants’ request is based on the flawed premise that the government is under a
12   strict obligation to instruct the grand jury on the law as it relates to an indictment. In fact,
13   the Ninth Circuit has long held that the government has no obligation to provide legal
14   instructions to a grand jury. United States v. Larrazolo, 869 F.2d 1354, 1359 (9th Cir.
15   1989) (the prosecutor has no duty to outline the elements of the crime as long as the
16   elements are at least implied and the instructions are not flagrantly misleading), overruled
17   on other grounds by Midland Asphalt Corp. v. United States, 489 U.S. 794 (1989); United
18   States v. Kenny, 645 F.2d 1323, 1347 (9th Cir. 1981) (rejecting argument that grand jury
19   should receive jury instructions similar to those given at the end of trial; “[w]e are not
20   persuaded that the Constitution imposes the additional requirement that grand jurors
21   receive legal instructions”).
22          As noted in previous pleadings, Defendants’ argument that an indictment may be
23   dismissed due to speculative claims that the grand jury was not correctly instructed does
24   not comport with long established law. Under the Bank of Nova Scotia standard, “dismissal
25   of the indictment is appropriate only if it is established that the violation substantially
26   influenced the grand jury’s decision to indict, or if there is grave doubt that the decision to
27   indict was free from the substantial influence of such violations.” 487 U.S. at 256. As the
28   Northern District of California recently noted in denying a motion to dismiss for erroneous


                                                  -5-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 6 of 18




 1   legal instructions, “[t]he Ninth Circuit has held in no uncertain terms that the Bank of Nova
 2   Scotia standard sets a high bar for dismissal”:
 3          Only in a flagrant case, and perhaps only where knowing perjury, relating to
            a material matter, has been presented to the grand jury should the trial judge
 4          dismiss an otherwise valid indictment returned by an apparently unbiased
            grand jury. To hold otherwise would allow a minitrial as to each presented
 5          indictment contrary to the teaching [of the Supreme Court].
 6   United States v. Pacific Gas and Electric Co., 2015 WL 9460313, at *2 (N.D. Cal. Dec.
 7   23, 2015) (PG&E) (quoting United States v. Kennedy, 564 F.2d 1329, 1338 (9th Cir.
 8   1977)). Even “extensive prosecutorial misconduct” before the grand jury may not justify
 9   dismissal of an indictment. United States v. Navarro, 608 F.3d 529, 539 (9th Cir. 2010)
10   (citing Bank of Nova Scotia, 487 U.S. at 263).
11          Given this high standard, the Ninth Circuit has held that “[e]rroneous grand jury
12   instructions do not automatically invalidate an otherwise proper grand jury indictment.”
13   United States v. Wright, 667 F.2d 793, 796 (9th Cir. 1982). Rather, dismissal for improper
14   instructions is warranted only where “the conduct of the prosecutor was so ‘flagrant’ it
15   deceived the grand jury in a significant way infringing on their ability to exercise
16   independent judgment.” Larrazolo, 869 F.2d at 1359. The movant “must show that the
17   grand jury’s independence was so undermined that it could not make an informed and
18   unbiased determination of probable cause.” Id. And again, the Ninth Circuit has held that
19   the government need not even instruct the grand jury on the law, recognizing that “the
20   giving of such instructions portends protracted review of their adequacy and correctness
21   by the trial court during motions to dismiss, not to mention later appellate review.” Kenny,
22   645 F.2d at 1347.
23          In Larrazolo, for example, defendants contended that the definition of conspiracy
24   offered to the grand jury “neglected to include the requirements of criminal intent and
25   knowledge” and therefore “misled the grand jury in [the] explanations of conspiracy law.”
26   Larrazolo, 869 F.2d at 1359. Specifically, the prosecutor “characterized the acts of
27   [defendants] in loading bales of marijuana as [both] the overt act and evidence of the mens
28   rea requirement of conspiracy [,] without finding specific knowledge of the agreement.”


                                                 -6-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 7 of 18




 1   Id. Defendants argued that “if complete and proper jury instruction had been given, the
 2   grand jurors would have found evidence of the mens rea element missing.” Id. But the
 3   Ninth Circuit held that the erroneous instructions did not require dismissal because
 4   defendants had not “shown the erroneous instructions influenced the decision to indict or
 5   created a ‘grave doubt’ that the decision to indict was free from the substantial influence
 6   of such a violation.” Id.
 7          Similarly, in PG&E, the court found that the prosecutor’s alleged failure to instruct
 8   the grand jury on causation, gain or loss and other issues relating to the Alternative Fines
 9   Act did not meet the high standard for dismissal set forth in Bank of Nova Scotia. 2015
10   WL 9460313, at *5-6. Even assuming the defendant was correct, the alleged errors were
11   not “‘so flagrant [that they] deceived the grand jury in a significant way infringing their
12   ability to exercise independent judgment.’” Id. at *6 (quoting Larrazolo, 869 F.2d at 1359).
13   The court reiterated that “the prosecutor need not provide legal instructions to the grand
14   jury at all,” and the proceedings did not give the court “grave doubt” that the grand jury’s
15   probable cause determination was made with anything other than “independent judgment.”
16   Id. See also, e.g., United States v. Dufau, 2017 WL 5349541, at *2 (D. Idaho Nov. 13,
17   2017) (following Larrazolo, Wright and Kenny; denying motion to dismiss based on failure
18   to instruct grand jury on two essential elements of harboring charge); United States v.
19   Chavez, 2002 WL 35649603, at *3 (D.N.M. Nov. 14, 2002) (“a prosecutor is not required
20   to provide elements instructions to a grand jury, particularly instructions like those given
21   to a petit jury”).
22          Larrazolo, PG&E and similar cases demonstrate that erroneous or incomplete legal
23   instructions will rarely, if ever, rise to the level of flagrant misconduct sufficient to meet
24   the Bank of Nova Scotia’s demanding standard. This has long been the law in other Circuits
25   as well. In United States v. Buchanan, 787 F.2d 477, 487 (10th Cir. 1986), for example,
26   the court wrote:
27          Attempt[s] to prevent trial by attacking alleged legal errors in the grand jury
            proceedings [are] generally rejected. An indictment returned by a legally
28          constituted and unbiased grand jury, if valid on its face, is enough to call for

                                                 -7-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 8 of 18



              trial of the charge on the merits. . . . An indictment may be dismissed for
 1            prosecutorial misconduct so flagrant that there is some significant
              infringement on the grand jury’s ability to exercise independent
 2            judgment. [¶] Challenges going only to the instructions given to the grand
              jury as to the elements of the offenses are not grounds for dismissal of an
 3            indictment that is valid on its face. 2
 4            Furthermore, courts have repeatedly held that a conviction at trial, which reflects a
 5   petit jury’s determination of guilt beyond a reasonable doubt, renders harmless any alleged
 6   errors that occurred before the grand jury. See, e.g., United States v. Mechanik, 475 U.S.
 7   66, 67-73 (1986); Navarro, 608 F.3d at 538 (“The petit jury’s verdict establishes that
 8   probable cause existed.”); United States v. Morgan, 384 F.3d 439, 443 (7th Cir. 2004);
 9   United States v. Reyes-Echevarria, 345 F.3d 1, 4 (1st Cir. 2003).
10            Moreover, as previously argued, the instructions to the grand jury are secret. (Doc.
11   812). In United States v. Chambers, 2019 WL 1014850, at *3 (D. Conn. Mar. 4, 2019),
12   the court responded to another district court decision allowing for the disclosure of
13   instructions to the grand jury, finding:
14            The Court is not persuaded that such a relaxed approach adequately protects
              the long-recognized goals of grand jury secrecy. . . .[ 3] Indeed, “[legal]
15            instructions [given to the Grand Jury] ..., or the existence of such instructions
              goes to the substance of the charge being laid before the Grand Jury as well
16            as how the Grand Jury is to proceed regarding the type and manner of
              produced evidence before the panel.” United States v. Larson, 2012 WL
17            4112026, at *5 (W.D.N.Y. Sept. 18, 2012). Accordingly, affording these
              instructions the same level of secrecy as other grand jury materials is, in this
18            Court’s view, appropriate.
19   Other courts—including those within the Ninth Circuit—have taken a similar view. See,
20   e.g., United States v. Stepanyan, 2016 WL 4398281, at *2 (N.D. Cal. Aug. 18, 2016)
21   (“courts have uniformly rejected the argument that the government’s instructions or
22   remarks to the grand jury are not entitled to secrecy”); United States v. Morales, 2007 WL
23   628678, at *4 (E.D. Cal. Feb. 28, 2007) (denying request for release of the grand jury
24   instructions).
25
     2
       United States v. Peralta, 763 F. Supp. 14, 19-21 (S.D.N.Y. 1991), cited by Defendants
26   (Mot. at 6), involved the government’s presentation of concededly inaccurate hearsay
27   testimony to the grand jury, which was compounded by instructions and responses to grand
     jurors’ questions that “seriously misstated the applicable law” of constructive possession.
28   3
         Citing In re Grand Jury Subpoena, 103 F.3d 234, 237 (2d Cir. 1996).

                                                    -8-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 9 of 18




 1          While Defendants cite three pre-Stepanyan district court cases from California that,
 2   with little analysis, take a contrary view (see Mot. at 6), numerous courts around the
 3   country have concluded that grand jury instructions are subject to traditional presumptions
 4   of grand jury secrecy. See, e.g., United States v. Barry, 71 F.3d 1269, 1274 (7th Cir. 1995)
 5   (the “defendant must show particularized need” to obtain grand jury instructions);
 6   Chambers, 2019 WL 1014850, at *2 (“Although the Second Circuit Court of Appeals has
 7   not squarely addressed the issue, courts within the Second Circuit Court of Appeals have
 8   consistently held that obtaining grand jury instructions requires a showing of particularized
 9   need.”) (citation and quotation marks omitted); United States v. Welch, 201 F.R.D. 521,
10   523 (D. Utah 2001) (“The instructions to the grand jury are intimately associated with the
11   deliberation and judgement [sic] aspects of the grand jury function. Therefore, the
12   instructions are matters occurring before the grand jury and require meeting standards for
13   release of grand jury information.”). As this Court previously found, the particularized
14   need standard applies to such requests (Doc. 844 at 10)—and Defendants offer nothing
15   genuinely new or meritorious in the instant Motion capable of meeting that standard here.
16   III.   Defendants’ Motion Fails to Overcome the Strong Presumption of Grand Jury
17          Regularity.
18          Defendants have repeatedly, without success, challenged the SI’s conspiracy and
19   Travel Act counts concerning Defendants’ facilitation of prostitution. In October 2019,
20   after extensive briefing and oral argument, the Court issued a 23-page Order denying
21   Defendants’ Motion to Dismiss the Indictment. (Doc. 793). The Court identified the
22   required Travel Act elements and ruled that the SI adequately pleaded those elements:
23          The [Travel Act] requires [1] use of an interstate facility, [2] with the intent
            to facilitate an unlawful activity, and [3] a subsequent act in furtherance of
24          that unlawful activity. Here, the SI alleges Defendants used a website with
            the intent to facilitate prostitution (a criminal activity) and executed
25          strategies to further and increase that activity….[¶] …. [The SI] contains the
            elements of the offense charged and fairly informs Defendants of the charges
26          against which they must defend.
27   (Doc. 793 at 22.) More specifically, the Court found:
28


                                                 -9-
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 10 of 18




 1          To obtain a conviction under the Travel Act, the Government must show
            defendants had “specific intent to promote, manage, establish, carry on or
 2          facilitate one of the prohibited activities.” United States v. Gibson Specialty
            Co., 507 F.2d 446, 449 (9th Cir. 1974); accord United States v. Tavelman,
 3          650 F.2d 1133, 1138 (9th Cir. 1981) (“An indictment under the Travel Act
            requires allegations of each of the three elements of the crime: (1) interstate
 4          commerce or use of an interstate facility (2) with intent to promote an
            unlawful activity and (3) a subsequent overt act in furtherance of that
 5          unlawful activity.”); United States v. Polizzi, 500 F.2d 856, 876–77 (9th Cir.
            1974) (Required intent under the Travel Act is “specific intent to facilitate an
 6          activity which the accused knew to be unlawful under state law.”).
 7   (Doc. 793 at 15.) After canvassing the SI’s detailed allegations, which span 92 pages, the
 8   Court concluded that “[t]he alleged facts in the SI, taken as true, establish defendants had
 9   the specific intent to promote prostitution in violation of the Travel Act. They conspired
10   together to do so. The conspiracy was successful and resulted in the fifty ads for
11   prostitution that now make up fifty counts of violating the Travel Act.” (Doc. 793 at 20;
12   see id. at 21 (according to the SI, Defendants “intended to facilitate prostitution, which is
13   a crime. See A.R.S. § 13-3214.”).)
14          In May 2020, the Court denied Defendants’ follow-on Motion to Dismiss
15   Indictment Based on Failure to Allege Necessary Elements of the Travel Act. (Doc. 946.)
16   In an 18-page Order, the Court found that “the SI alleges ‘unlawful activity’ for each Travel
17   Act Count with adequate specificity to inform Defendants of their charges.” (Doc. 946 at
18   11.) The Court wrote that “the SI alleges fifty instances where Defendants posted ads on
19   Backpage.com to facilitate specific individual prostitutes or pimps involved in the business
20   of prostitution. (SI ¶¶ 200-201.)” (Doc. 946 at 11.) The Court observed that the allegations
21   in the SI “almost identically mirror[ ] the Travel Act’s text,” and quoted Paragraph 201 of
22   the SI as follows:
23          On or about the dates set forth below, each instance constituting a separate
            count of this Superseding Indictment, in the District of Arizona and
24          elsewhere, [Defendants], and others known and unknown to the grand jury,
            use the mail and any facility in interstate and foreign commerce with intent
25          to otherwise promote, manage, establish, carry on, and facilitate the
            promotion, management, establishment, and carrying on of an unlawful
26          activity, to wit: prostitution offenses in violation of the laws of the State in
            which they are committed and of the United States, including but not limited
27          to Title 13, Arizona Revised Statutes, Section 13-3214, and thereafter
            performed and attempted to perform an act that did promote, manage,
28          establish, carry on, and facilitate the promotion, management, establishment,

                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 11 of 18



            and carrying on of the unlawful activity, as follows: [describing instances
 1          that Defendants published prostitution ads in support of specific individuals,
            businesses, and other groups involved in prostitution]. In violation of 18
 2          U.S.C. § 1952(a)(3)(A).
 3   (Doc. 946 at 11.) 4
 4          The Court then found that the SI contained “the requisite Travel Act elements
 5   adequately alleged to provide Defendants with notice of the charges against them.” (Doc.
 6   946 at 12.) The Court readily found that “[t]he 92 detailed pages of allegations directly
 7   bearing on Defendants’ Travel Act violations surely place them on notice of their
 8   association with individuals and groups engaged in the business of prostitution.” (Doc.
 9   946 at 13.) Moreover, the Court again found the SI adequately alleged Defendants had the
10   requisite intent to promote or facilitate unlawful activity. (Doc. 946 at 14-16.)
11          The Court’s analysis fit comfortably within settled Ninth Circuit caselaw. As the
12   Court noted, SI ¶ 201 “almost identically mirrors the Travel Act’s text.” (Doc. 946 at 11.)
13   Numerous decisions in the Ninth Circuit and elsewhere have approved of substantially
14   similar Travel Act counts. Tavelman found sufficient a Travel Act indictment that alleged:
15   “[O]n July 20, 1979: (1) the defendants traveled interstate…(2) with the intent to promote
16   a violation of 21 U.S.C. § 841(a)…and (3) thereafter knowingly performed acts facilitating
17   that unlawful activity.” 650 F.2d at 1138. The court held these allegations “are sufficient
18   to state violations of 18 U.S.C. § 1952(a)(3).” Id. See also Turf Center, Inc. v. United
19   States, 325 F.2d 793, 794 n.2 (9th Cir. 1963) (affirming conviction in case where Travel
20   Act count contained language nearly identical to SI ¶ 201).
21          At least five other Circuits share this view. See, e.g., United States v. Welch, 327
22   F.3d 1081, 1090 (10th Cir. 2003) (“As set forth by the Act’s plain language, the elements
23   necessary to sustain a Travel Act conviction are (1) travel in interstate or foreign commerce
24   or use of the mail or any facility in interstate or foreign commerce, (2) with the intent to
25   promote, manage, establish, carry on, or facilitate the promotion, management,
26   4
      The cited Arizona statute provides “[i]t is unlawful for a person to knowingly engage in
27   prostitution.” A.R.S. § 13-3214(A). A.R.S. § 13-3211(5) defines “prostitution” as
     “engaging in or agreeing or offering to engage in sexual conduct under a fee arrangement
28   with any person for money or any other valuable consideration.” The SI made clear that
     “[p]rostitution is illegal in 49 states and in most of Nevada.” (Doc. 230, SI ¶ 33.)

                                                - 11 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 12 of 18




 1   establishment, or carrying on of the enumerated unlawful activity, and (3) performance of
 2   or an attempt to perform an act of promotion, management, establishment, or carrying on
 3   of the enumerated unlawful activity.”); United States v. Childress, 58 F.3d 693, 719 (D.C.
 4   Cir. 1995) (essential elements of a Travel Act charge are: “(1) interstate travel or use of a
 5   facility in commerce (2) with the intent to promote an unlawful activity and (3) that the
 6   defendant thereafter performed or facilitated the performance of an overt act in furtherance
 7   of the unlawful activity”); United States v. Muskovsky, 863 F.2d 1319, 1326 (7th Cir. 1988)
 8   (“A Travel Act violation occurs when a person uses any facility in interstate commerce
 9   with intent to promote or facilitate an unlawful activity and thereafter promotes or
10   facilitates the illegal activity”); United States v. Palfrey, 499 F. Supp. 2d 34, 43 (D.D.C.
11   2007) (the Fifth, Seventh, Eighth, Ninth and D.C. Circuits have upheld Travel Act
12   convictions “based on virtually identical indictments”).
13          In the instant Motion, Defendants attempt to take another run at this issue. They
14   now assert that the indictment must also allege that Defendants committed or intended to
15   commit the state law prostitution offenses referenced in the SI. (Mot. at 3-6.) This
16   assertion is based on a misreading of the SI and the cases Defendants cite in support.
17          First, the SI alleges that Defendants, with an intent to promote or facilitate state law
18   prostitution offenses, performed one or more overt acts in furtherance of that unlawful
19   activity. (See SI ¶ 201.) That is all that the indictment need allege. Tavelman, 650 F.2d
20   at 1138; see also Welch, 327 F.3d at 1092 (“The Travel Act proscribes not the unlawful
21   activity per se, but the use of interstate facilities with the requisite intent to promote such
22   unlawful activity. An actual violation of [the Utah Commercial Bribery Statute] is not an
23   element of the alleged Travel Act violations in this case and need not have occurred to
24   support the Government’s § 1952 prosecution.”); United States v. Montague, 29 F.3d 317,
25   322 (7th Cir. 1994) (“[T]he federal crime to be proved in Section 1952 is use of the
26   interstate facilitates in furtherance of the unlawful activity . . . Section 1952 does not require
27   that the state crime ever be completed.”); United States v. Campione, 942 F.2d 429, 433-
28   34 (7th Cir. 1991) (The Travel Act “does not incorporate state law as part of the federal


                                                   - 12 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 13 of 18




 1   offense” and thus “violation of the Act does not require proof of a violation of state law.”);
 2   Palfrey, 499 F. Supp. 2d at 43 (“To the extent Defendant is arguing that the Government
 3   must prove each element of the predicate state offenses, it is well-settled that the
 4   Government bears no such burden in Travel Act cases. . . . The statute requires only that
 5   a defendant ‘inten[ded] to . . . promote . . .any unlawful activity,’ not that the defendant
 6   have completed such unlawful activity.”); id. (“The Indictment must allege the essential
 7   elements of the offense with which Defendant is charged, namely, violations of the Travel
 8   Act. . . . The elements of the predicate state offenses are not essential elements of the Travel
 9   Act violations.”).
10          Defendants’ cases are not to the contrary. First, Defendants recycle—from yet
11   another motion to dismiss—their reliance on United States v. Bertman, 686 F.2d 772 (9th
12   Cir. 1982). (See Doc. 783 (Defendants’ “Motion to Dismiss Based on Section 230 of the
13   Communications Decency Act”) at 3-4, 7-8; Doc. 840, Order at 11-12.) Bertman involved
14   a claim under 18 U.S.C. § 1952(b)(2) that the defendant violated the Travel Act by bribing
15   a public official in Hawaii in direct violation of the Hawaii Penal Code. 686 F.2d at 773-
16   74. The Ninth Circuit held that “[w]hen the unlawful activity charged in the indictment is
17   the violation of state law, the commission of or the intent to commit such a violation is an
18   element of the federal offense,” the government “must prove . . . that the defendant has or
19   could have violated the underlying state law, and the defendant may assert any relevant
20   substantive state law defense.” Id. at 774 (emphasis added). Here, the unlawful activity at
21   issue is not Defendants’ direct violation of a state “extortion, bribery, or arson” statute
22   under 18 U.S.C. § 1952(b)(2) (as in Bertman), but rather Defendants’ promotion or
23   facilitation of unlawful activity under 18 U.S.C. § 1952(a)(3) and (b)(1). (See, e.g., SI¶¶9-
24   11, 34.) In these circumstances, it would make no sense to require that the government
25   prove Defendants did or could have directly committed the underlying state law offenses.
26   “Promotion” or “facilitation,” not commission, is all that is required. See 18 U.S.C.
27   § 1952(a)(3).
28


                                                  - 13 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 14 of 18




 1          Defendants’ contrary reading would render superfluous the terms “promote” and
 2   “facilitate” in 18 U.S.C. § 1952(a)(3)—“a result we typically try to avoid.” N.L.R.B. v. SW
 3   Gen., Inc., 137 S. Ct. 929, 941 (2017). See also Williams v. Taylor, 529 U.S. 362, 404
 4   (2000) (“[W]e must give effect, if possible, to every clause and word of a statute.”). For
 5   that very reason, the Ninth Circuit has recognized that the Travel Act does not require proof
 6   that defendants intended to violate state law themselves; proof that defendants intended to
 7   promote or facilitate violation of state law suffices. Polizzi, 500 F.2d at 876-77 (“[T]o the
 8   extent that [a Sixth Circuit case] requires proof that an accused under § 1952 intended to
 9   violate state law himself, we find that it conflicts with the clear meaning of the language
10   used in § 1952.”). These include cases decided post-Bertman. United States v. Winslow,
11   962 F.2d 845, 852 (9th Cir. 1992) (“Section 1952(a)(3) requires the government to prove
12   only that a defendant committed ‘a subsequent overt act in furtherance of the unlawful
13   activity.’”); United States v. Stafford, 831 F.2d 1479, 1482 (9th Cir. 1987) (“The Travel
14   Act does not require the commission of the predicate offense; rather, only an ‘attempt to
15   promote’ the unlawful activity . . . with a ‘subsequent overt act in furtherance of that
16   unlawful activity.’”); see also United States v. Jones, 642 F.2d 909, 913 (5th Cir. 1981)
17   (subsequent facilitating act required by Travel Act need only make the unlawful activity
18   easier and need not itself be unlawful). This Court’s prior Orders discussing the adequacy
19   of the SI are to the same effect. (See Doc. 793, Order at 15 (quoting Polizzi and describing
20   mens rea required by Travel Act); see also Doc. 840, Order at 10-12 (discussing elements
21   of Travel Act); Doc. 946, Order at 7-8, 11, 14-16 (same).)
22          Defendants’ second case, United States v. Jones, 527 F.2d 1048 (D.C. Cir. 1990),
23   does not focus on what “essential” Travel Act elements must be set forth in a grand jury’s
24   indictment. More recent D.C. Circuit caselaw (discussed above) addresses that issue.
25   Childress, 58 F.3d at 719. Rather, Jones concerned that Circuit’s views involving the
26   government’s burden at trial. Palfrey, 499 F. Supp. 2d at 44 (“In contrast to what must be
27   proved at trial, which was the issue in Jones, . . . an indictment is required to allege only
28   the essential elements of the Travel Act offense.”). Simply put, Jones says nothing at all


                                                - 14 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 15 of 18




 1   about the sufficiency of grand jury indictments or the adequacy of grand jury instructions. 5
 2          Defendants also assert that the government’s comments about two proposed
 3   questions on the jury questionnaire at the June 7, 2021 status conference somehow suggests
 4   that the grand jury was misinformed about the unlawful activity Defendants are charged
 5   with facilitating or promoting. (Mot. at 3-4.) This is nonsense. The first question
 6   Defendants highlight asked whether potential jurors think prostitution should be legalized.
 7   (Mot. at 3 and Ex. A at 16.) If that’s not a fair question in case like this—which involves
 8   Defendants’ operation of the internet’s leading source of prostitution solicitations for most
 9   of the last decade (see Doc. 230, SI¶ ¶ 1-211)—it’s difficult to imagine what would be.
10   And that question, standing alone, hardly suggests that the grand jury considering the SI
11   three years ago was somehow misled or misinformed about the nature of Backpage and the
12   charges in this case.
13          The second item Defendants mention involved the government’s objection to a
14   proposed question that lumped “escort services” together with legitimate adult
15   entertainment. As explained in the SI, while Backpage for many years maintained an
16   “adult-escorts” advertising category, Defendants were aware that the overwhelming
17   majority of ads in that section were for prostitution—and Defendants deliberately pursued
18   a number of business strategies specifically designed to attract more prostitution
19   5
       Defendants assert, without elaboration, that Jones has been “cited favorably by the Ninth
20   Circuit.” (Doc. 1171, Mot. at 4.) In Myers v. Sessions, 904 F.3d 1101, 1110 (9th Cir.
     2018), an immigration appeal, the court cited Jones in considering a question far removed
21   from this case—namely, whether a legal permanent resident’s Travel Act conviction in the
     Fifth Circuit involving a controlled substance offense supported a subsequent order of
22   removal. Myers did not involve a claim of promotion or facilitation of a business enterprise
     involving prostitution. Myers was not concerned with the sufficiency of an indictment or
23   grand jury proceedings. Myers did not cite or discuss, let alone purport to overrule,
     Tavelman, 650 F.2d at 1138, Polizzi, 500 F.2d at 876-77, Gibson Specialty Co., 507 F.2d
24   at 449, Turf Center, Inc., 325 F.2d at 794, 797 nn. 2 and 5, or similar Ninth Circuit cases.
     Furthermore, Myers’s discussion of Jones occurred in a part of the court’s opinion that can
25   be fairly described as dicta—as the court recognized, Jones involved “a somewhat different
     question” than that presented in Myers. 904 F.3d. at 1110. At bottom, Myers determined
26   that a Travel Act conviction requires identifying an underlying unlawful activity, and held
27   that the petitioner’s Fifth Circuit conviction sufficiently met that standard. See id.
     (“Neither party identified a Fifth Circuit case that involves a Travel Act conviction in
28   which the underlying unlawful activity is not specified [either generically or with reference
     to a specific state statute], and we did not find one either.”).

                                                - 15 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 16 of 18




 1   advertising customers and increase its prostitution-related revenues. (SI ¶34 (Defendants
 2   “took a variety of steps to intentionally facilitate that illegal activity”).) These steps
 3   “included, but were not limited to, creating free ads for prostitutes in an attempt to secure
 4   future advertising revenues from them (i.e., ‘content aggregation’), entering into formal
 5   business arrangements with known prostitution services and websites in an attempt to
 6   increase the volume of prostitution advertisements being posted on Backpage (i.e.,
 7   reciprocal link and affiliate programs), and sanitizing ads by editing them—specifically,
 8   removing terms and pictures that were particularly indicative of prostitution and them
 9   publishing a revised version of that ad (i.e., moderation).” (SI ¶34.)
10          The government’s objection to the unadorned—and potentially confusing and
11   misleading—use of the term “escort services” in the jury questionnaire as suggesting
12   entirely lawful activity wasn’t just grounded in the SI’s allegations. On April 5, 2018,
13   Backpage.com, LLC and several related operating entities pleaded guilty to an information
14   charging one count of money laundering. Backpage admitted it “derived the great majority
15   of its revenue from fees charged in return for publishing advertisements for ‘adult’ and
16   ‘escort’ services,” and “[t]he great majority of these advertisements are, in fact,
17   advertisements for prostitution services.” (United States v. Backpage.com, LLC, CR-18-
18   465-PHX-SMB, Doc. 8-2 at 11.) That same day, Backpage’s then-CEO and 100% owner,
19   Carl Ferrer, pleaded guilty to an information charging one count of conspiracy. (United
20   States v. Ferrer, CR-18-464-PHX-SMB, Doc. 7-2.) Ferrer likewise admitted that the great
21   majority of Backpage’s “adult” and “escort” ads were for prostitution, and he further
22   admitted that to “create a veneer of deniability for Backpage,” he worked with co-
23   conspirators “to create ‘moderation’ processes through which Backpage would remove
24   terms and pictures that were particularly indicative of prostitution and then publish a
25   revised version of the ad.” (Id., Doc. 7-2 at 13.) Subsequently, Backpage’s Sales and
26   Marketing Director Dan Hyer pleaded guilty to Count 1 of the SI (conspiracy to violate the
27   Travel Act/facilitate prostitution), and he admitted that the majority of the “escort” ads that
28   he and others at Backpage had created as part of the “aggregation” process were actually


                                                 - 16 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 17 of 18




 1   offering illegal prostitution services. 6 (Doc. 271 at 9.)
 2          At trial, the government anticipates introducing testimony from numerous witnesses
 3   regarding the actual contents of Backpage’s “adult” and “escort” sections, including former
 4   Backpage employees and contractors, adults and children who were advertised for sexual
 5   services on Backpage, and law enforcement agents who investigated ads on Backpage. In
 6   addition, the government anticipates introducing evidence showing what Backpage’s
 7   “adult” and “escort” webpages actually looked like—evidence demonstrating that, rather
 8   than marketing legitimate “escort services,” these sections included page after page after
 9   page of prostitution solicitations.
10          Simply put, the term “escort” as used on Backpage was nothing more than a
11   euphemism for prostitution. The United States’ objection to the use of that term as
12   potentially misleading—in the context of reviewing a proposed question on the draft jury
13   questionnaire—cannot satisfy Defendants’ heavy burden of demonstrating the kind of
14   particularized, specific need for grand jury materials that the law requires. Douglas Oil,
15   441 U.S. at 222; (Doc. 844, Order at 10). The grand jury had the 92-page SI, which
16   explained in detail how Defendants intended to facilitate prostitution by, inter alia,
17   publishing the prostitution ads discussed in the SI, including the 50 specific ads in Counts
18   2-51. Defendants point to nothing to suggest that the grand jury was misinformed about
19   the substance of the charges, and the instant Motion should be denied.
20                                            Conclusion
21          For the foregoing reasons, Defendants’ Motion (Doc. 1171) should be denied.
22          Respectfully submitted this 23rd day of June, 2021.
23                                               GLENN B. McCORMICK
                                                 Acting United States Attorney
24                                               District of Arizona
25                                               s/ Peter S. Kozinets
                                                 KEVIN M. RAPP
26                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
27
28
     6
      The government anticipates that the evidence at trial will conform to these statements,
     and, in addition, demonstrate that legitimate escort services are rare.

                                                  - 17 -
     Case 2:18-cr-00422-SMB Document 1176 Filed 06/23/21 Page 18 of 18



                                              ANDREW C. STONE
 1                                            Assistant U.S. Attorneys
 2                                            DAN G. BOYLE
                                              Special Assistant U.S. Attorney
 3
                                              NICHOLAS L. MCQUAID
 4                                            Acting Assistant Attorney General
 5                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
 6                                            REGINALD E. JONES
 7                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
 8                                            Child Exploitation and Obscenity Section

 9
10
11
12
13
14
15
16
                                 CERTIFICATE OF SERVICE
17
            I hereby certify that on this same date, I electronically transmitted the attached
18
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
19
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
20
     as counsel of record.
21
     s/ Marjorie Dieckman
22   U.S. Attorney’s Office
23
24
25
26
27
28


                                              - 18 -
